Craig, as circuit attorney for the 12th judicial circuit applies for a mandamus to the auditor of public accounts, requiring him to audit and allow an account for fees for the conviction of William Powe in the Buchanan Circuit Court, upon an *338indictment for grand larceny. The counsel for the circuit attorney and the attorney general file an agreed case, in order that the decision of this court may be made on the application, with the same effect as upon a return to an alternative mandamus. It appears that the prisoner was convicted of the offence of grand larceny, upon an indictment containing two counts, the conviction being upon both counts. The clerk, in taxing the costs, taxed for the circuit attorney a fee of eight dollars for each count in the indictment, being together, sixteen dollars. The fee bill was certified to the auditor, as the prisoner was unable to pay costs, and the auditor struck out eight dollars of this charge, and refused to allow but eight dollars for the entire conviction.
1. The statute gives the circuit attorney fees in this language : “For a conviction in any case, where the punishment assessed shall be confinement in the penitentiary, except cases of rape, arson, burglary, robbery, forgery and counterfeiting, eight dollars.” R. C. 490.
The fee allowed is for a conviction in any case. This means the whole case between the state and the defendant, in which there is a conviction. Where there are several counts in an indictment, a conviction may be upon one or more, or upon all of the .counts, but it is only one conviction, one verdict, and one judgment. The circuit attorney, in such case, is entitled to one fee of eight dollars, and no more. Here there was a conviction of a prisoner on two counts, but it was only one conviction. The auditor properly refused to allow more than one fee of eight dollars. The mandamus is refused,
with the concurrence of the other judges.